Citation Nr: 0634708	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-29 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from September 
4, 2002, to September 9, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1961 to August 
1969.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a May 2003 decision of a Department of 
Veterans Affairs (VA) medical center (MC) in Bay Pines, 
Florida, which denied the benefit sought on appeal. The 
veteran testified before the undersigned Veterans Law Judge 
in August 2006.  The Board notes that the Board's February 
2006 decision in this appeal has been vacated by a separate 
opinion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have any service-connected 
disabilities.

3.  The veteran's medical condition stabilized on September 
4, 2002, and the veteran was no longer in a medical 
emergency.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the cost of unauthorized private medical expenses incurred 
from September 4, 2002, to September 9, 2002, have not been 
met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.1000-1002 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an undated letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
relevant information in his possession; therefore, the Board 
finds that the VAMC satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VAMC did not send the veteran a VCAA 
notice letter that included additional notice of the five 
elements of a service-connection claim as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the veteran's claim is not one for service 
connection, and that the portions of Dingess dealing with 
providing notice of the five elements of a service-connection 
claim are not applicable.  Thus, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided VCAA notice until 
after the May 2003 VAMC determination.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Although the VCAA notice of record 
is undated, the notice appears to have been made part of the 
record before the statement of the case was issued, and the 
Board, therefore, finds that the veteran was provided VCAA 
notice before the issuance of the statement of the case.  
Thus, the statement of the case was issued subsequent to the 
most recent notice, making all notices pre-decisional as per 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  As noted, veteran testified before the 
undersigned Veterans Law Judge in August 2006.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran was admitted to a non-VA hospital on September 2, 
2002, and was discharged from the hospital on September 9, 
2002.  The VAMC authorized the payment of medical expenses 
incurred from September 2, 2002, to September 4, 2002.  The 
record indicates that the veteran was admitted into the 
emergency room complaining of chest pain.  The veteran 
alleges that he is entitled to payment or reimbursement of 
all other medical expenses incurred during the remainder of 
his hospitalization, the period between September 4, 2002, 
and September 9, 2002.

VA law provides reimbursement for medical care and services 
for veterans with service-connected disabilities.  
38 U.S.C.A. § 1728 provides that VA will reimburse veterans 
for care or services in certain circumstances.  In order to 
be eligible for benefits under this section, the care or 
services must have been rendered for an adjudicated service-
connected disability, for a non-service connected disability 
associated with and held to be aggravating a service-
connected disability, for any disability of a veteran who has 
a service-connected permanent total disability, or for any 
illness, injury or dental condition for a participant in a 
vocational rehabilitation program (in certain circumstances).  
In this case, the veteran has no service -connected 
disabilities, nor does he allege that he has any such 
disabilities.  Further, there is no evidence that the veteran 
has participated in vocational rehabilitation.

As the veteran does not have any service-connected 
disabilities, he seeks reimbursement under 38 U.S.C.A. 
§ 1725, as implemented by 38 C.F.R. § 17.1002, which provides 
reimbursement for emergency treatment in circumstances where 
the care is for a non-service connected disability.  Payment 
or reimbursement may only be made if all conditions noted in 
38 C.F.R. § 17.1002 are met.  The condition contained in 
38 C.F.R. § 17.1002(d) provides:  The claim for payment or 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility.  This section notes that the medical 
emergency lasts only until the time the veteran becomes 
stabilized.  The VAMC denied payment or reimbursement for 
medical care and services provided from September 4, 2002, to 
September 9, 2002, finding that the veteran's condition had 
stabilized on September 4, 2002.  The Board will, thus, next 
analyze the basis for this finding by the VAMC and determine 
if the preponderance of the evidence indicates that the 
veteran was no longer in a medical emergency.

The discharge report, completed on September 10, 2002, from 
the private hospital indicates that the veteran had been 
completely asymptomatic on the second day of admission 
regarding his chest pain and "cardiac-wise."  The record 
contains an August 2003 letter from a VA chief medical 
officer.  The chief medical officer reviewed the veteran's 
claims folder in order to render an opinion as to when the 
veteran's condition stabilized.  The chief medical officer 
noted that the veteran was admitted on September 2, 2002, for 
chest pains and was found to have profound anemia.  The chief 
medical officer highlighted a hematology progress note of 
September 4, 2002, that indicated that the veteran felt 
better and that his vitals were stable and a cardiology 
progress note of the same date that indicated that the 
veteran had no new symptoms, felt better every day and was 
refusing cardiac workup.  The chief medical officer also 
highlighted a progress note of September 5, 2002, that 
indicated that the veteran had no complaints or problems and 
a cardiology progress note of that date that indicated the 
veteran was chest pain free.  The chief medical officer 
opined that the veteran's emergency medical situation had 
clearly stabilized as of September 4, 2002.  

As noted, the veteran testified before the Board in August 
2006.  The veteran testified regarding the illness that led 
to him seeking treatment, noting that he had lost almost all 
mobility.  He noted that he tried to make it to the VA 
hospital, but was unable to travel the entire distance, and 
admitted himself into a non-VA emergency room.  The veteran 
testified that he was informed by the doctors that his immune 
system was compromised; the veteran stated that he was 
quarantined, and that even in the third and fourth day of 
hospitalization he received multiple pints of blood.  The 
veteran opined that he could not have been transferred 
without endangering his life.  The veteran related that he 
underwent extensive medical testing, and was informed that he 
would not be allowed to leave until he had an HIV test.

The Board notes, that as outlined in the section above, VA 
law provides for reimbursement in only limited circumstances.  
The veteran's appeal, as noted, turns on when the veteran's 
condition stabilized.  After stabilization, the veteran would 
no longer be eligible for payment or reimbursement under 
38 U.S.C.A. § 1725, as implemented by 38 C.F.R. § 17.1002, as 
he could have been safely discharged or transferred to a VA 
or other Federal facility.  As noted, 38 C.F.R. § 17.1002, 
contains criteria that must be met, and the failure to met 
any one requirement prevents payment or reimbursement.  The 
Board notes that there is no medical evidence of record that 
indicates that the veteran continued to have a medical 
emergency as on September 4, 2002.  The chief medical 
examiner specifically found that treatment notes from the 
non-VA facility indicated that the veteran's condition was 
stabilized as of September 4, 2002.  

Although the Board notes the veteran's testimony that he was 
not allowed to leave the non-VA facility on September 4, 
2002, the Board notes that the advise and direction given the 
veteran by the medical personnel in the non-VA hospital is 
not determinative in this case.  In order to be eligible for 
payment or reimbursement, the evidence needs to indicate that 
the veteran's condition had not stabilized.  Further, 
although the veteran contended that his condition had not 
stabilized and that his health was still in a state of 
medical emergency past September 4, 2002, the Board notes 
that the veteran has not been shown to have the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion regarding when his condition 
stabilized.  Therefore, the veteran was not competent to 
render an opinion as to when he no longer was in a continued 
medical emergency.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the veteran's medical condition had 
stabilized as of September 4, 2002.  In coming to this 
finding, the Board relies on the chief medical officer's 
August 2003 letter and the lack of any medical evidence of 
record indicating that the veteran remained in a continued 
medical emergency past September 4, 2002.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and this 
appeal must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from September 
4, 2002, to September 9, 2002 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


